18-3437-pr
Marcus Brian Jainarine Bisram v. United States of America

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
9th day of July, two thousand nineteen.

Present:
            DENNIS JACOBS,
            DEBRA ANN LIVINGSTON,
            JOSEPH F. BIANCO,
                   Circuit Judges.
_____________________________________

MARCUS BRIAN JAINARINE BISRAM,

                                           Petitioner-Appellant,

                  v.                                                        18-3437-pr

UNITED STATES OF AMERICA,

                              Respondent-Appellee.1
____________________________________

For Petitioner-Appellant:                       CHARLES A. ROSS (Timothy Joseph Quill, Jr., on the
                                                brief), Mintz & Gold LLP, New York, NY

For Respondent-Appellee:                        NICHOLAS J. MOSCOW (Samuel P. Nitze, Rebecca A.
                                                Haciski, on the brief), for Richard P. Donoghue, United
                                                States Attorney for the Eastern District of New York,
                                                Brooklyn, NY
1
    The Clerk of Court is respectfully instructed to amend the caption as set forth above.


                                                       1
       Appeal from an October 31, 2018 judgment of the United States District Court for the

Eastern District of New York (Matsumoto, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Petitioner-Appellant Marcus Brian Jainarine Bisram, a dual citizen of the United States of

America and the Co-operative Republic of Guyana (“Guyana”), currently faces a charge of murder

in Guyana in connection with a beating at Bisram’s Guyanese residence on the night of October

31, 2016, and the subsequent death of the victim.    The evidence against Bisram includes a written

statement allegedly given to Guyanese police on November 15, 2016 by Chaman Chunilall, a

relative of Bisram’s and a guest at Bisram’s house on the night of the alleged murder.         The

statement describes a party that took place at Bisram’s house that evening, during which Chunilall

allegedly witnessed Bisram approach an inebriated party guest, Faiyaz Narinedatt, and grope

Narinedatt’s private parts.   The statement claims that Narinedatt responded by slapping Bisram

several times and that Bisram responded in turn by instructing his bodyguard and several other

party guests (in words or substance) to kill Narinedatt.   The statement then claims that the men

began to beat Narinedatt with wooden staves before finally placing Narinedatt’s bloodied and

motionless body in the trunk of one of the men’s cars, which was then driven away.       Narinedatt

was found dead the next morning. In addition to the written statement by Chunilall, Corporal

Germaine Laundry of the Criminal Investigations Department of the Guyana Police Force has

sworn in an affidavit that Chunilall did indeed make the written statement containing these details.

       On February 14, 2017, following an investigation into Narinedatt’s death, Guyana

submitted a formal request to the United States Department of State for Bisram’s extradition to

face a charge of murder. On October 12, 2017, a magistrate judge in the United States District


                                                 2
Court for the Eastern District of New York (Kuo, M.J.) issued a Certificate of Extraditability,

certifying to the Secretary of State that there was probable cause to believe that Bisram committed

the charged murder and authorizing the Secretary’s extradition of Bisram to Guyana.              On

November 17, 2017, Bisram filed a petition for a writ of habeas corpus in the United States District

Court for the Eastern District of New York, challenging the Certificate of Extraditability.      On

October 31, 2018, following several extensions, the district court (Matsumoto, J.) denied Bisram’s

petition, concurring in the magistrate judge’s determination that there was a “reasonable ground”

to believe that Bisram committed the murder as charged.           Sp. App. 14 (citation omitted).

Bisram now appeals the district court’s denial of his habeas petition on the grounds that (1) the

evidence presented to the extradition court failed to establish a reasonable ground to believe that

Bisram committed the charged murder, especially in light of Chunilall’s subsequent alleged

recantation of his original statement to police; and that (2) Bisram received constitutionally

ineffective assistance of counsel during the extradition and habeas proceedings.     We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

                                             Discussion

          “At an extradition hearing, the ‘judicial officer’s inquiry is confined to the following:

whether a valid treaty exists; whether the crime charged is covered by the relevant treaty; and

whether the evidence marshaled in support of the complaint for extradition is sufficient under the

applicable standard of proof.’” Skaftouros v. United States, 667 F.3d 144, 154–55 (2d Cir. 2011)

(quoting Cheung v. United States, 213 F.3d 82, 88 (2d Cir. 2000)).          “In the exercise of the

extraditing judge’s discretion, a fugitive may be permitted to offer explanatory testimony, but may

not offer proof which contradicts that of the demanding country.” Messina v. United States, 728


                                                  3
F.2d 77, 80 (2d Cir. 1984).   Thus, “statements [that] would in no way explain . . . or . . . obliterate

the government’s evidence, but would only pose a conflict of credibility . . . should properly await

trial in [the country seeking extradition].” Shapiro v. Ferrandina, 478 F.2d 894, 905 (2d Cir.

1973) (Friendly, J.) (internal quotation marks omitted).

       Extradition orders “may only be reviewed by a petition for a writ of habeas corpus under

28 U.S.C. § 2241.” Skaftouros, 667 F.3d at 157. On collateral review of an extradition order,

the district court may only “inquire whether the magistrate had jurisdiction, whether the offense

charged is within the treaty and, by a somewhat liberal extension, whether there was any evidence

warranting the finding that there was a reasonable ground to believe the accused guilty.”            Id.

(internal quotation marks omitted) (quoting Fernandez v. Phillips, 268 U.S. 311, 312 (1925)).

Ultimately, “in order to merit habeas relief in a proceeding seeking collateral review of an

extradition order, the petitioner must prove by a preponderance of the evidence that he is in custody

in violation” of the statute authorizing extradition or the applicable extradition treaty. Skaftouros,
667 F.3d at 158 (internal quotation marks omitted).

       A. Sufficiency of the Evidence

       Bisram first argues that the evidence presented to the magistrate judge does not establish a

reasonable ground to believe that Bisram committed the charged crime because the principal

witness for the prosecution, Chunilall, has since recanted his original statement implicating

Bisram.   The district court rejected this argument and upheld the extradition court’s finding for

three main reasons.   We agree with each of them.

       First, as the district court recognized, Bisram failed to introduce evidence of Chunilall’s

alleged recantation at his extradition proceeding, although he had such evidence in his possession

at that time and has provided no reason why he could not have done so.      See Sp. App. 13 (“Despite


                                                  4
apparently having evidentiary proof of recantations at the time, including that of Chunilall,

petitioner failed to offer the evidence to Magistrate Judge Kuo during the extradition

proceedings.”).   Before the magistrate judge, Bisram’s attorney conceded that he had evidence of

Chunilall’s alleged recantation in his possession. See JA388 (“Chumallilo [sic] . . . is the one

who has completely recanted his story . . . And we have transcripts that say that.”).      Yet Bisram

never provided that evidence to the magistrate judge, who was presented only with Chunilall’s

November 2016 statement implicating Bisram.         Given the contents of the record at the extradition

proceeding, it is no surprise that the extraditing court found “probable cause to believe that

[Bisram] . . . committed the offense for which extradition is sought.”        J.A. 437.   And Bisram

cites no authority for the proposition that a habeas court reviewing an extraditing court’s decision

(much less a court of appeals reviewing the habeas court’s decision) has a basis to entertain

additional evidence not presented to the extraditing court despite its availability to the petitioner

at the time of the extradition proceeding.

       Second, the district court concluded that even considering the proffered evidence of

Chunilall’s alleged recantation, it is not clear that Chunilall in fact recanted his original statement.

See Sp. App. 14 (“Based on the evidence submitted, it is not clear that Chunilall recanted his

statement.   Instead, he appears to be responding to leading questions in a manner that suggests

confusion on his part.”). The evidence of Chunilall’s alleged recantation to which Bisram points

consists largely of one-word statements that Chunilall made in response to hostile cross-

examination before a Guyanese Magistrate Court on July 27, 2017 and April 4, 2018. Compared

to Chunilall’s comprehensively detailed statement in November 2016, these cross-examination

responses contain almost no detail at all.    For instance, in the April 2018 proceeding, Chunilall

gave one-word answers to 106 out of 108 consecutive questions.        Moreover, at both proceedings,


                                                   5
Chunilall’s responses cast doubt on his level of comprehension of the nature of the proceedings

and the questions being asked. For instance, at the July 17 proceeding, when asked whether he

understood the questions being put to him, Chunilall responded, “No,” J.A. 638, and at the April

2018 proceeding, when asked to explain his conflicting responses to the attorneys for either party,

he responded, “I don’t have a reason,” J.A. 665. Such responses undermine the probative value

of Chunilall’s alleged recantation at these proceedings, particularly in light of additional statements

at the April 2018 proceeding reaffirming Chunilall’s original statement implicating Bisram.

       Third, the district court concluded that even if it accepted Bisram’s argument that

Chunilall’s original statement alone was insufficient proof of criminal conduct by Bisram, other

evidence before the magistrate judge, considered in conjunction with Chunilall’s statement,

sufficed to meet the relevant standard.      See Sp. App. 14 (“Chunilall’s recantation would not

completely obliterate probable cause because it was not the sole evidence against petitioner.”

(internal quotation marks, alterations, and citation omitted)). For one thing, Corporal Laundry’s

sworn affidavit provides additional evidence that Chunilall did, in fact, make the statement to

Guyanese police in which he described Bisram’s direct involvement in Narinedatt’s murder.

Chunilall subsequently stated that he never made the November 2016 statement, a claim that

contradicts Corporal Laundry’s affidavit and poses a clear-cut credibility dispute well suited for

resolution in the extraditing country, but that does not undermine the extraditing country’s

threshold showing of probable cause. See Shapiro, 478 F.2d at 905 (“[S]tatements [that] would

in no way explain . . . or . . . obliterate the government’s evidence, but would only pose a conflict

of credibility . . . should properly await trial in [the country seeking extradition].”). For another

thing, even erasing every reference to Chunilall’s account from the record, a strong circumstantial

case points toward Bisram’s involvement in the murder.       Multiple witnesses testified that Bisram


                                                  6
was arguing with Narinedatt, that Bisram asked his bodyguard to do something about Narinedatt,

and that the bodyguard and several other guests brutally beat Narinedatt until he was motionless

and bleeding. Even such circumstantial evidence alone could constitute “evidence warranting the

finding that there was reasonable ground to believe the accused guilty.” Skaftouros, 667 F.3d at

157.

       We agree with all three reasons the district court gave for declining to issue a writ of habeas

corpus to Bisram on the basis of Chunilall’s alleged recantation.     At a minimum, we cannot say

that the district court erred in concluding that the evidence submitted by Guyana surpassed the

minimal threshold of “any evidence warranting the finding that there was a reasonable ground to

believe the accused guilty.” Id.

       B. Ineffective Assistance of Counsel

       Bisram additionally argues that he received constitutionally ineffective assistance of

counsel, both before the magistrate judge and before the habeas court.          This argument fails

because Bisram lacked a constitutional right to the effective assistance of counsel in either context.

       The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his defence.”    U.S. Const. amend. vi.

But this constitutional guarantee does not apply in the context of an extradition proceeding. See

Caltagirone v. Grant, 629 F.2d 739, 748 n.19 (2d Cir. 1980) (“The Sixth Amendment by its terms

applies only to ‘criminal prosecutions,’ and an extradition proceeding is not a ‘criminal

prosecution.’”).   As for habeas corpus proceedings, the same reasoning applies.           The Sixth

Amendment provides no right to counsel in the context of habeas corpus review of a criminal

conviction, see Pennsylvania v. Finley, 481 U.S. 551, 555 (1987), and Bisram cites no authority

for the proposition that the rule should be different in the context of a habeas corpus proceeding


                                                  7
reviewing a magistrate judge’s issuance of a Certificate of Extraditability.         Because Bisram

“ha[s] no constitutional right to counsel” in these contexts, he “[can]not be deprived of the effective

assistance of counsel” in either one. Wainwright v. Torna, 455 U.S. 586, 587–88 (1982); see also

Evitts v. Lucey, 469 U.S. 387, 396 n.7 (1985) (“Of course, the right to effective assistance of

counsel is dependent on the right to counsel itself.”).    Because the right to counsel provided by

the Sixth Amendment did not apply under the circumstances presented by this case, Bisram’s claim

of a constitutional violation must fail.

                                           *      *       *

         We have considered all of Bisram’s remaining arguments and find them to be without

merit.   Accordingly, we AFFIRM the judgment of the district court.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  8